Case 1:20-cv-02997-JPH-DML Document 21 Filed 04/09/21 Page 1 of 4 PageID #: 101




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 R. PEACHER,                                             )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )      No. 1:20-cv-02997-JPH-DML
                                                         )
 MARTIAL KNIESER,                                        )
 MICHAEL CONYERS,                                        )
 HAROLD COUNCELLOR,                                      )
 MATTHEW VANDINE,                                        )
                                                         )
                               Defendants.               )


          ENTRY ON FAILURE TO SHOW CAUSE, SCREENING COMPLAINT,
             AND DIRECTING ISSUANCE AND SERVICE OF PROCESS

                                            I. Procedural History

        The plaintiff filed this action on November 16, 2020, dkt. 2, and filed an amended

 complaint three days later, dkt. 10. He alleges that he has nerve neuropathy in his face that causes

 pain if his face is not shaved, but using a straight or disposable razor exacerbates the pain. Dkt. 10

 at 3. He further alleges he is being denied a medical order to have certain clippers made available

 to him. Id. This action was dismissed because the claims were determined to be the same as those

 brought in Peacher v. Talbot, et al., 1:18-cv-3044-JRS-MJD (Peacher I), a case that was dismissed

 as a sanction for the plaintiff presenting a forged document. The Seventh Circuit Court of Appeals

 affirmed that dismissal. Peacher v. Talbot, No. 20-2060, 2021 WL 1055076 (7th Cir. March 19,

 2021) ("The court responded reasonably to Peacher's deceit, so we affirm.").

        On March 22, 2021, the Court granted the plaintiff's motion to reconsider and directed that

 this case be reopened. Dkt. 18. The Court allowed this action to proceed "to the extent it is based

 on facts that occurred after April 30, 2020, the date Peacher I was dismissed with prejudice." Id.


                                                     1
Case 1:20-cv-02997-JPH-DML Document 21 Filed 04/09/21 Page 2 of 4 PageID #: 102




 at 2. In addition, the plaintiff was ordered to show cause why the remedy should not be limited to

 equitable relief. Id. In his response to the order to show cause, the plaintiff continues to insist that

 he did not forge the memo and he blames recruited counsel for not requesting a hearing. Dkt. 19.

 At the time he filed his response, he also hoped the dismissal would be reversed on appeal. Id. The

 order to show cause was not an invitation to relitigate Peacher I, and the dismissal as a sanction

 has been affirmed on appeal. In short, the plaintiff has failed to show cause why this action should

 not be limited to equitable relief. Therefore, the limitations as to the available time period and form

 of relief set forth in the Entry of March 22, 2021, are in effect. Dkt. 18.

                                     II. Screening of Complaint

         In his amended complaint filed on November 19, 2020, the plaintiff names five defendants:

 1) Dr. Martial Knieser; 2) Dr. Pierce; 3) Michael Conyers; 4) Captain Harold Councellor; and 5)

 Lt. Matthew Vandine. Dkt. 10. The allegations in the amended complaint are set forth above.

         The plaintiff alleges that Dr. Knieser cancelled a medical order that had allowed the

 plaintiff to be shaved by a barber three times a week, and has provided no alternative means of

 treatment for the pain. He alleges that Dr. Pierce, Regional Medical Director, instructed and

 pressured Dr. Knieser to cancel the medical order, knowing that the plaintiff would experience

 pain in doing so. Barbershop Supervisor Conyers has refused to assist the plaintiff in obtaining

 shaves from a barber. Captain Councellor and Lt. Vandine also refused to help the plaintiff obtain

 shaves and pressured Dr. Knieser to cancel the medical order. The plaintiff alleges that the

 defendants have disregarded his pleas for help with his pain.

         The plaintiff's claims of deliberate indifference to a serious medical condition shall

 proceed against all five defendants. Again, any allegations of misconduct that pre-date April 30,

 2020, will not be considered in this action. The only relief available is equitable.



                                                    2
Case 1:20-cv-02997-JPH-DML Document 21 Filed 04/09/21 Page 3 of 4 PageID #: 103




                                     III. Service of Process

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants Dr.

 Martial Knieser, Dr. Pierce, Michael Conyers, Captain Harold Councellor, and Lt. Matthew

 Vandine in the manner specified by Fed. R. Civ. P. 4(d). Process shall consist of the amended

 complaint (docket 10), applicable forms (Notice of Lawsuit and Request for Waiver of Service of

 Summons and Waiver of Service of Summons), and this Entry.

        The clerk is directed to add Dr. Pierce as a defendant on the docket.

 SO ORDERED.
 Date: 4/9/2021




                                                 3
Case 1:20-cv-02997-JPH-DML Document 21 Filed 04/09/21 Page 4 of 4 PageID #: 104




 Distribution:

 R. PEACHER
 881627
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Electronic service to:

 Michael Conyers
 Captain Harold Councellor
 Lt. Matthew Vandine               at Pendleton


 Dr. Martial Knieser
 MEDICAL EMPLOYEE
 Pendleton Correctional Facility
 4490 West Reformatory Road
 Pendleton, IN 46064

 Dr. Pierce
 MEDICAL EMPLOYEE
 Pendleton Correctional Facility
 4490 West Reformatory Road
 Pendleton, IN 46064




                                                  4
